Citation Nr: 0310818	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-07 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for 75 percent of a low 
back disability.

4.  Entitlement to a higher rating and an additional separate 
compensable evaluation for a right knee disability, rated as 
30 percent disabling, effective from January 1998.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1986 to March 
1990.  He had more than 13 years of active service at the 
time of his separation from service in March 1990 due to 
physical disability, the right knee condition.

This appeal came to the Board of Veterans' Appeals (Board) 
from March 1991 and later RO decisions that denied service 
connection for heart disease, a left knee disability, and a 
low back disorder; and increased the evaluation for the right 
knee disability from zero to 30 percent, effective from March 
1990 or the effective date of the grant of service connection 
for this disability; assigned a total rating for the right 
knee disability, effective from November 27, 1996, to January 
1998; and assigned a 30 percent evaluation for the right knee 
condition, effective from January 1998.  In a March 2000 
decision, the Board denied service connection for heart 
disease and a left knee disability, granted service 
connection for 25 percent of a low back condition and denied 
service connection for the other 75 percent of the low back 
condition, and assigned a separate 20 percent evaluation for 
arthritis of the right knee from March 1990 to November 27, 
1996, denied a higher rating for the other right knee 
condition evaluated as 30 percent disabling from March 1990 
to November 27, 1996, denied a rating in excess of 
100 percent for the right knee condition from November 27, 
1996 to January 1998, and a higher rating or additional 
separate evaluation for the right knee condition, evaluated 
as 30 percent disabling, effective from January 1998.

The veteran appealed the March 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
He also appointed Joseph R. Moore, attorney, to represent him 
before the Court.  In a March 2001 order, the Court granted a 
February 2001 joint motion from the parties to vacate the 
March 2000 Board decision that denied service connection for 
heart disease and a left knee disability, that denied service 
connection for 75 percent of the low back condition, and that 
denied a higher rating and an additional separate compensable 
evaluation for the right knee condition from January 1998.  
The Court remanded the case for readjudication.  Thereafter, 
the case was received by the Board.

In a May 2001 letter, the Board asked the veteran's attorney 
whether he would represent the veteran before VA and of the 
veteran's right to submit additional evidence and or 
argument.  In correspondence dated in August 2001, the 
attorney notified the Board that his representation of the 
veteran was limited to work before the Court.  Subsequently, 
additional evidence was submitted by the veteran.

In 2002 and 2003, the Board undertook additional development 
on the issues being considered in this case, pursuant to 
authority under 38 C.F.R. § 19.9(a)(2) (2002).  The veteran 
underwent a VA examination in March 2003 pursuant to this 
development.  The report of this examination notes that the 
veteran has left foot conditions that are causally related to 
his service-connected right knee disability.  This evidence 
constitutes a claim for service connection for a left foot 
disability that has not been adjudicated by the RO.  Under 
the circumstances, this issue will not be addressed by the 
Board and it is referred to the RO for appropriate action.

The issues of entitlement to service connection for a heart 
disease and 75 percent of the low back condition, and for a 
higher rating for the right knee disability will be addressed 
in the remand section of this decision.


FINDING OF FACT

A left knee disability is causally related to the service-
connected right knee disability.


CONCLUSION OF LAW

Degenerative joint disease of the left knee is proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA (Veterans Claims Assistance Act) redefined VA's duty 
to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA of 2000 are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for a left knee disability, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any left knee condition.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, that essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board is also 
granting the requested benefit.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

A review of the claims folder reveals that service connection 
is in effect for a right knee instability, rated as 
30 percent disabling from March 24, 1990 to November 27, 
1996; arthritis of the right knee, rated as 20 percent 
disabling from March 24, 1990 to November 27, 1996; total 
right knee replacement, rated as 100 percent disabling from 
November 27, 1996, to January 1998, and as 30 percent 
disabling from January 1998.  Service connection is also in 
effect for 25 percent of a low back disability, rated as 
zero percent disabling, effective from March 1990.

Service medical records show that the veteran was seen for 
complaints of left knee pain and the report of a medical 
board evaluation notes that X-rays revealed early 
degenerative joint disease of the right knee and 
tricompartment degenerative joint disease of the left.  The 
diagnosis was degenerative joint disease of the right knee. 

The post-service medical records show that the veteran 
underwent a VA medical examination in January 1991.  X-rays 
showed old change of Osgood-Schlatter's disease without 
evidence of arthritis or other disease of the left knee.  The 
diagnosis was left knee Osgood-Schlatter's disease.  X-rays 
of the knees at the time of the veteran's VA medical 
examination in September 1993 showed no abnormalities of the 
left knee.  Color photographs were taken of the veteran's 
knees at this examination and the diagnosis on the report of 
this examination was normal left knee.  A report of the 
veteran's VA medical examination in December 1997 notes that 
a left knee X-ray was normal and that the veteran had 
apparent normal function of the left knee with no significant 
clinical finding of a left knee disability.  

The veteran and his wife testified before the undersigned in 
July 1996 to the effect that the veteran had a left knee 
disability that was caused by and/or aggravated due to 
additional stress placed on the left lower extremity because 
of his service-connected right knee disability.  A letter 
dated in May 1991 from a service department physician who 
treated the veteran in service for his right knee condition 
is to the effect that the veteran had degenerative joint 
disease of the left knee secondary to an altered gait caused 
by his service-connected right knee disability.  This 
physician failed to respond to a RO letter in May 1998 
requesting clinical documentation to support the diagnosis of 
a chronic left knee disability.

A private medical report shows that the veteran underwent an 
examination in April 2002.  The impressions included left 
knee pain probably secondary to overuse from right knee 
disability and total knee replacement.

The veteran underwent a VA examination in March 2003 pursuant 
to development undertaken by the Board to determine the 
nature and extent of any left knee disability and to obtain 
an opinion as to the etiology of any left knee condition 
found.  X-rays of the left knee showed narrowing of the left 
femoral tibial  joint space that may be the sign of early 
degenerative joint disease.  The diagnoses included 
degenerative joint disease of the left knee that the examiner 
concluded was due to an altered gait for 20 years due to 
severe degenerative joint disease of the right knee.

The overall evidence in this case shows that the veteran has 
degenerative joint disease of the left knee that was first 
demonstrated many years after service.  The examiner who 
conducted the veteran's VA examination in March 2003 
concluded that this condition is causally related to the 
service-connected right knee condition, and there is no 
medical opinion in the record to refute the conclusion of 
this examiner.  Hence, the Board finds that the preponderance 
of the evidence supports granting service connection for 
degenerative joint disease of the left knee as being 
proximately due to or the result of the service-connected 
right knee condition.



ORDER

Service connection for degenerative joint disease of the left 
knee is granted.


REMAND

Copies of the February 2001 joint motion of the parties, 
March 2001 Court order, and the other above-noted documents 
have been placed in the veteran's claims file.  After review 
of the record and Court instructions, it is the determination 
of the Board that additional evidentiary development and 
adjudicative action is required.

In 2002 and 2003, the Board undertook additional development 
of the issues in the veteran's case.  The Board's regulation 
authorizing development of evidence or cure of procedural 
defect by issuance of VCAA of 2000 letters was invalidated by 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304 (Fed. Cir. May 1, 2003).

The report of the veteran's VA examination in March 2003 
shows a diagnosis of degenerative joint disease of the lumbar 
spine.  X-rays of the lumbosacral spine demonstrated findings 
compatible with a bilateral spondylolysis with a grade I/IV 
spondylolisthesis of L4 on L5, severe changes of degenerative 
disc disease at the L4-5 level, and slight left convex 
scoliosis with the apex at the L2-L3 level. The examiner 
opined that the veteran's altered gait due to his service-
connected right knee condition aggravated the degenerative 
disc disease of the low back.  Whereas, the examiner who 
conducted the December 1997 VA examination concluded that the 
veteran had pars defect of the lumbar spine that he was 
probably born with and a spondylolisthesis that may have been 
aggravated by the left knee or that may not have been.  There 
was also some degenerative joint disease at that level with 
narrowing at the L4-5 disc space.  The examiner opined that 
the back condition was contributed to approximately 
25 percent by the bad right knee and the inability to walk 
appropriately, and the other 75 percent he was born with.  
The Board granted service connection for 25 percent of the 
low back condition in its March 2000 decision, and the 
overall evidence now leaves the Board uncertain as to whether 
or not service connection should be granted for the other 
75 percent of the back condition or a portion thereof.

The report of the veteran's VA examination in March 2003 
notes that the veteran has a severe right knee condition 
manifested by constant effusion and pain, and pain with 
standing for more than 5 minutes, walking more than 10 feet, 
kneeling and stooping more than 10 degrees.  This conclusion 
is contrary to the conclusions noted in the report of the 
veteran's VA examination in October 1997 and the private 
medical report of his examination in April 2002 that reveal a 
reasonably normal functioning right knee, and leaves the 
Board uncertain as to the severity of the right knee 
condition.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in the VCAA and the related 
regulatory provisions are completed.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the etiology of the 75 percent non-
service-connected low back disability.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not that the service-connected right knee 
or left knee condition aggravated the 
75 percent of the back connection that 
has not been service connected.  If it 
did, the level of disability attributable 
to such aggravation should be reported, 
that is the degree of disability over and 
above the degree of disability existing 
prior to the aggravation.  The examiner 
should support the opinions by discussing 
medical principles as applied to the 
medical evidence in this case, including 
the opinions in the reports of the 
veteran's VA examinations in December 
1997 and March 2003.  In order to assist 
the examiner in providing the requested 
information, the claims folder should be 
made available to him or her and reviewed 
prior to the examination.

The examiner should also determine the 
severity of the right knee condition that 
includes any functional impairment caused 
by pain, weakness, fatigability or 
incoordination.  Specifically, the 
examiner should express an opinion as to 
whether or not there is severe painful 
motion or weakness of the right knee.  
The examiner should be asked whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the right knee is used repeatedly 
over a period of time.  The examiner 
should also be asked to determine whether 
the joint exhibits weakened movement, 
excess fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not feasible to 
express any functional impairment caused 
by pain, weakened movement, excess 
fatigability or incoordination found in 
terms of additional range-of-motion loss, 
the examiner should note the report 
accordingly.  The examiner should support 
the opinions by discussing medical 
principles as applied to specific medical 
evidence in this case, including the 
reports of the veteran's VA examination 
in October 1997, the private medical 
report of his evaluation in April 2002, 
and the report of his VA examination in 
March 2003.

3.  After the above development, the RO 
should review the claims for service 
connection for heart disease and the 
75 percent of the low back condition that 
has not been granted service connection, 
and a higher rating for the right knee 
condition, rated as 30 percent disabling, 
effective from January 1998.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



